Atkinson, J.,
specially concurring. In my opinion the right of the defendant to rent space in its baggage-room to another for the purpose of enabling the tenant to carry on therein the business of storing trunks and other parcels preparatory to checking them as baggage rests upon the same principle as the right of the defendant to grant to another the exclusive use of the “claim-check system.” Concerning that question my views are fully expressed in the report of the ease of Atlanta Terminal Company v. American Baggage Co., 125 Ga. 617. In the present case there is a slight conflict of evidence as to whether there was not a discrimination in favor of the Atlanta Baggage & Cab Company in the matter of checking trunks as baggage after passenger relations had been established by purchasers of tickets. For example, the evidence offered generally by the defendant tended to show that there was no such discrimination, while the testimony of Mrs. Robertson indicates that after the purchase of a ticket by one not a patron of said Atlanta Baggage & Cab Company, the purchaser of the ticket was not then afforded an equal opportunity with patrons of the. Atlanta Baggage & Cab Company for identifying and cheeking trunks. It may be that the example cited was illustrative of a. general custom of discrimination after the passenger, relation had been established. As to whether it was or not, and, if so, whether in fact the complaint was well founded, presented questions of fact for determination by the chancellor. Aside from these questions, I do not see from the evidence any other question of fact involved in the ease. The other questions are purely of law and are such as to enable me to agree with the majority in the conclusion that the court did not commit error by refusing to grant the injunction.